Norcross, J.,
concurring:
I concur in the judgment and in the opinion generally of Mr. Justice McCarran. There are, however, some portions of the opinion of my learned associate, relative to the rulings of the court below upon the objections to the juror Jacoby, in which I am not entirely in accord. The juror was first challenged upon the ground of "actual bias,” and later a further challenge was interposed upon the ground "that the juror has answered that he has a fixed opinion as to the guilt or innocence of this man.” It must be conceded that the challenges interposed were not technically and strictly in the form prescribed by the statute; yet I am of opinion that, had the examination of the juror disclosed that he was disqualified either for actual or implied bias, the right of the defendant to be tried by a fair and impartial jury ought not to turn on the mere technical form of the objection, where the form of the challenge was not questioned by the court or opposing counsel, and where the course of the examination of the juror indicated that a proper challenge was assumed to have been made. A challenge for actual bias should, as the statute prescribes (Rev. Laws, sec. 7150), allege "that the juror is biased against the party challenging him.” But should a failure to allege that the bias is "against the party challenging” operate to make the challenge unavailing, in the absence of objection to its form, where the whole line of the examination of the *78juror indicates that, if the juror is biased at all, it is against the party interposing the defective challenge, and that question is apparent to the court and the prosecuting attorney to be the one actually under investigation? I think not.
The same situation is presented with regard to the challenge interposed, “that the juror has answered that he has a fixed opinion as to the guilt or innocence of this man.” Strictly and technically this challenge should have been for “implied bias,” and the eighth clause should have been designated:
“(8) Having formed or expressed an unqualified opinion or belief that the prisoner is guilty or not guilty of the offense charged.”
The examination of the juror discloses, however, that this was the question under investigation, and that neither the court nor the prosecution was misled by the form of the challenge. In State v. Raymond, 11 Nev. 107, this court, speaking through Hawley, J., regarded a “deliberate or fixed opinion” and an “unqualified opinion” as synonymous. See, also, State v. Roberts, 27 Nev. 449, 77 Pac. 598.
The tendency of modern decisions is to disregard technicalities. Judgments of conviction will not be disturbed for errors which do not affect the defendant’s substantial rights. Certainly as much reason exists for supporting a rule that a defendant in a criminal case will not be held to have lost a substantial right because of any mere technicality in the form of an objection which has not misled the prosecution or the court in its ruling.
The examination of the juror Jacoby as to his qualifications was gone into quite thoroughly and at considerable length. From the whole examination it appears quite clear, I think, that the court did not err in denying the challenge either for actual or implied bias. While the juror, in answer to a question of counsel for the defendant, replied, “At the present time I have what you might call a fixed opinion,” other portions of his examination *79show clearly that he did not have a “fixed” opinion in the sense of an unqualified opinion. As further indicating the character of opinion entertained by the j uror, the following excerpt is taken from the examination upon the part of the prosecuting attorney:
“Q. Then the opinion that you have is conditioned, is it not, upon what you have heard of the facts being true; that is, if what you have heard of the facts differs from the evidence here, the opinion which you have already formed you would entirely disregard, would you not? A. I would.
“Q. Now, would you to any extent as a juror be influenced by what you have heard of this case? A. I think not.
“Q. Do you feel that you could sit as a juror in this case and do equal justice to the state and to the defendant? A. I think so.”
Also the following excerpt from the examination of the juror by the court:
“Q. Mr. Jacoby, if you should be accepted as a juror and sworn to try the case with the other eleven, would the opinion which you have at this time have any influence upon your verdict? A. No; I don’t think it would.
“Q. Now, the important thing with you is: Could you and would you, if accepted as a juror, act with entire impartiality in this case? A. I think I would; yes, sir.
“Q. Well, do you feel sure that you could and would do that? A. I think so.”
Also the following excerpt from the further examination of the juror by counsel for defendant:
“Q: Mr. Jacoby, wouldn’t it be necessary for one side to introduce a certain amount of evidence to overcome that opinion? A. No; I don’t think so. I think if I sat as a juror I would give a decision strictly according to the evidence.”
It nowhere definitely appears from the examination that the juror had formed or expressed an unqualified opinion. Such opinion as the testimony discloses the *80juror had was clearly a qualified opinion based “upon public rumor, statements in public press, or common notoriety.” It further quite clearly appears that, “notwithstanding such an opinion,” the juror would “act impartially and fairly upon the matters submitted to him.”
Assuming, as I do, that a sufficient challenge for implied bias was interposed, I cannot agree with the prevailing opinion that the challenge is good under the rule laid down by this court in State v. Roberts, 27 Nev. 449, 77 Pac. 598. The statute upon which the Roberts case was based has been materially modified since that decision. The only proviso existing in the statute at the time of the Roberts decision which operated to prevent the formation or expression of an unqualified opinion from becoming an absolute disqualification upon proper challenge was the following:
“That such unqualified opinion or belief shall not have been formed or expressed or based upon the reading of newspaper accounts of the transaction.” (Cutting’s Compiled Laws, 1900, sec. 4305.)
A reference to Rev. Laws, sec. 7150, quoted in the prevailing opinion, will show the change in the law made by the later statute.